Title: To George Washington from James Clinton, 20 July 1781
From: Clinton, James
To: Washington, George


                  
                     Sir,
                     Albany July 20th 1781
                  
                  Your Excellency’s Letter of the 14th inst. I have been honor’d with.  I should have been happy that Money had arrived in Time to have prevented the late Murmur in the Regiment as every Circumstance of the kind is ulitmately distructive of military Discipline.
                  I have not received the least Intelligence of the Movements either of General Starks, or the Militia from the Eastward; nor do I know when to expect them.  If the second Regiment should be ordered down previous to their Arrival this Frontier will be left in a most exposed Situation: For altho’ the Troops are at a Distance from the Frontier, yet they are a Check upon the Disafected, who are zealously disposed to co-operate with the Enemy, and many of whom, we know were in the late Action opposed to Colo. Willet.
                  Captn Moody’s Company not having receiv’d any recruits this Campaign, are very inconsiderable amounting to about eighteen or twenty Men in Number: I conceive therefore they will be barely sufficient for the different Ports in the River &c.  I have the honor to be Sir Your most obt Huble Servant
                  
                     James Clinton
                  
               